THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SPOTTS BROTHERS, INC..,
Plaintiff, :
V. : 3:18-CV-02235
(JUDGE MARIANI)
SERAPHIM USA MANUFACTURING
INC., and
RYAN ERWIN, individually,

Defendants.

ORDER
AND NOW, THIS c t /_ DAY OF SEPTEMBER, 2019, upon review of

Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 22) for clear error
or manifest injustice,‘ IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 22) is ADOPTED for the reasons set forth therein.
2. The Motion to Dismiss by Defendants (Doc. 9) is GRANTED IN PART AND DENIED
IN PART AS FOLLOWS:
a. The Motion is GRANTED with respect to Ryan Erwin. Defendant Ryan Erwin

is DISMISSED from the above-captioned action.

 

t The Court notes that Defendants’ Counsel has filed a “Petition” for Leave to Withdraw (Doc. 21).
However, that motion remains unresolved pending a Conference Call to be held in this case on September
17, 2019. Thus, as the Court noted in its prior order, “Counsel’s pending motion in no way relieves counsel
from their obligation to review the pending Report and Recommendation and file objections, if they deem
appropriate” (Doc. 23). Defendants’ Counsel filed no objections and, therefore, the Court reviews the
pending R&R for clear error or manifest injustice.

 

 
b. The Motion is DENIED in ail other respects and with respect to Defendant

Seraphim USA Manufacturing Inc.

 

 

United States District Judge
